                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                             Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                   9             v.                                          ADMINISTRATIVE MOTION FOR
                                                                                             LEAVE TO FILE UNDER SEAL
                                  10     ALPHABET INC., et al.,
                                                                                             [Re: ECF 355]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s motion for leave to file under seal portions of its fifth

                                  14   amended complaint and certain exhibits thereto. Mot., ECF 355. For the reasons discussed

                                  15   below, the Court GRANTS Plaintiff’s motion.

                                  16     I.   LEGAL STANDARD
                                  17          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  18   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  20   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  21   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  22   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  23   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  24   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  25   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  26   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  27          However, “while protecting the public’s interest in access to the courts, we must remain

                                  28   mindful of the parties’ right to access those same courts upon terms which will not unduly harm
                                   1   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   2   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   3   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   4   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   5   for access to court records attached only to non-dispositive motions because those documents are

                                   6   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   7   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   8   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                   9   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  10   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  11   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated

                                  12   by specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins.
Northern District of California
 United States District Court




                                  13   Co., 966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during

                                  14   discovery may reflect the court’s previous determination that good cause exists to keep the

                                  15   documents sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows

                                  16   the parties to designate confidential documents does not provide sufficient judicial scrutiny to

                                  17   determine whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A)

                                  18   (“Reference to a stipulation or protective order that allows a party to designate certain documents

                                  19   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  20          In addition to making particularized showings of good cause, parties moving to seal

                                  21   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  22   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  23   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  24   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  25   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  26   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  27   material” which “lists in table format each document or portion thereof that is sought to be

                                  28   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by
                                                                                          2
                                   1   highlighting or other clear method, the portions of the document that have been omitted from the

                                   2   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   3   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   4   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   5    II.   DISCUSSION
                                   6          Because the sealing motion relates to the filing of an amended complaint, which is more

                                   7   than tangentially related to the merits of the case, the instant motion is resolved under the

                                   8   compelling reasons standard. The Court previously sealed information in the portions sought to be

                                   9   redacted when ruling on Plaintiff’s motions to seal portions of its third and fourth amended

                                  10   complaints and exhibits in support thereof. ECF 156, 349. In fact, the information sought to be

                                  11   sealed in the fifth amended complaint is “identical (down to the page and line number) to the

                                  12   information the Court considered in its August 31, 2018 []Order” sealing the fourth amended
Northern District of California
 United States District Court




                                  13   complaint. Mot. at 1. Accordingly, the Court rules on the instant motion as follows:

                                  14     ECF         Document to be             Result                           Reasoning
                                          No.             Sealed
                                  15     355-8     Fifth Amended            GRANTED as        The highlighted portions designated by
                                                   Complaint                to all            Plaintiff contain technical proprietary
                                  16                                        highlighted       confidential information as well as
                                  17                                        portions.         confidential financial and business
                                                                                              information of Plaintiff, disclosure of which
                                  18                                                          could harm Plaintiff. See Ritchie Decl. ¶¶ 5-7,
                                                                                              ECF 355-1. Accord ECF 349.
                                  19
                                                                                              As to the highlighted portions designated by
                                  20
                                                                                              Defendants as confidential, those portions
                                  21                                                          contain Defendants’ confidential business and
                                                                                              financial information, disclosure of which
                                  22                                                          could harm Defendants. Resp. 1–2, ECF 358;
                                                                                              Yaghmour Decl. ¶¶ 4–6, ECF 348-1.
                                  23      355-9    Exhibit C to the Fifth GRANTED.            The entirety of the exhibit contains Plaintiff’s
                                         355-10    Amended Complaint                          proprietary confidential information,
                                  24
                                         355-11                                               disclosure of which could harm Plaintiff. See
                                  25     355-12                                               Ritchie Decl. ¶¶ 5, 7. Accord ECF 349.
                                         355-13
                                  26     355-14    Exhibit D to the         GRANTED.          The entirety of the exhibit contains Plaintiff’s
                                                   Fifth Amended                              proprietary confidential information,
                                  27               Complaint                                  disclosure of which could harm Plaintiff. See
                                  28                                                          Ritchie Decl. ¶¶ 6–7.

                                                                                         3
                                         355-15       Exhibit H to the     GRANTED.         The entirety of the exhibit contains Plaintiff’s
                                   1     355-16       Fifth Amended                         proprietary confidential information,
                                   2     355-17       Complaint                             disclosure of which could harm Plaintiff. See
                                         355-18                                             Ritchie Decl. ¶¶ 5–7.
                                   3     355-19
                                         355-20
                                   4     355-21
                                   5   III.    ORDER
                                   6           For the foregoing reasons, the sealing motion at ECF 355 is GRANTED. Because
                                   7   redacted versions of the documents have already been filed in the public record, no further action
                                   8   is required.
                                   9           IT IS SO ORDERED.
                                  10

                                  11   Dated: November 28, 2018
                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       BETH LABSON FREEMAN
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
